               4:14-bk-11944 Doc#: 144 Filed: 04/28/21 Entered: 04/28/21 12:42:42 Page 1 of 1



                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF ARKANSAS
                                              CENTRAL DIVISION



             IN RE:      CHILD DEVELOPMENT INC.                                       CASE NO. 4:14-bk-11944
                                                                                                  CHAPTER 7




                          ORDER GRANTING APPLICATION FOR UNCLAIMED FUNDS


                      Before the Court is the Application for Unclaimed Funds in the amount of $297. 74 filed
             by Unclaimed Funds Recovery Services VII Inc. as assignee of Linda Metcalf. Funds in that
             amount are currently being held in the U.S. Treasury, having previously been determined by the
             trustee to be due Linda Metcalf. A review of the application and the case record has shown to
             the satisfaction of the Court that Linda Metcalf is entitled to these funds and the Court hereby
             directs the Clerk of Court to disburse the amount of $297.74 to Unclaimed Funds Recovery
             Services VII Inc. , 2885 Sanford Ave SW #37848, Grandville, MI 49418.




                                                          HONO    BLE PHYLL . M. JONES
                                                          UNITED STATES BANKRUPTCY JUDGE

                                                          Date:   t.l-j -;J-. i   J ~o ?--,\


             cc:      Unclaimed Funds Recovery Services VII Inc., 2885 Sanford Ave SW #37848,
                         Grandville, MI 49418
                      Trustee




EOD: April 28, 2021
